Citation Nr: 0947679	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  04-29 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disorder, to include as secondary to service-connected pes 
planus (flat feet).

2.  Entitlement to an increased rating for service connected 
bilateral pes planus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  By that rating action, the RO denied service 
connection for a bilateral ankle disorder, to include as 
secondary to the service-connected pes planus.  The RO also 
continued a 10 percent disability rating assigned to the 
service-connected bilateral pes planus denied the benefits 
sought on appeal.  The Veteran timely appealed the RO's July 
2006 rating action to the Board.

In April 2008, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge in a video conference 
between Washington, D.C. and the RO. A copy of the hearing 
transcript is of record.

In August 2008, the Board remanded the service connection and 
increased evaluation claims on appeal to the RO for 
additional development.  The requested development has been 
completed and the case has returned to the Board for 
appellate consideration. 

The Veteran has requested another Board hearing, this time at 
the Board's Central Offices in Washington, DC.  As noted 
above, however, the Veteran was afforded a Board Video 
Conference Hearing in April 2008 and, on the record, he 
expressly and voluntarily accepted that hearing in lieu of an 
in-person hearing.  Therefore, his entitlement to a hearing 
has been fulfilled.  38 C.F.R. § 20.700 (2009).  It also 
bears note that in the context of that hearing, the Veteran 
indicated that he was to submit additional evidence directly 
to the Board that demonstrates inter alia that his records 
were tampered with.  The video hearing transcript includes a 
discussion that pertinent evidence received directly by the 
Board necessitates a return of the case to the agency of 
original jurisdiction (AOJ) for review, consideration, and 
preparation of a supplemental statement of the case, prior to 
a Board decision unless there has been a waiver of such 
referral.  The Veteran expressly indicated that he consented 
to such a waiver of referral to the AOJ.  38 C.F.R. § 20.1304 
(2009).  Nevertheless, the following month, in May 2008, the 
Veteran submitted a statement indicating a desire for an in-
person hearing so that he could personally deliver the 
records. Inasmuch as the Veteran has already been afforded a 
hearing and the Board's resources are limited, his request 
for another hearing cannot be accommodated.  If however, he 
has records that he wishes to submit directly to the Board, 
he is free to do so.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the 
Veteran does not currently have a bilateral ankle disability.

2.  The Veteran's service-connected bilateral pes planus is 
manifested by subjective complaints of chronic and severe 
foot pain; marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, or characteristic callosities have not been 
clinically demonstrated.


CONCLUSIONS OF LAW

1.  A bilateral ankle disorder was not incurred in or 
aggravated by active service, nor is proximately due to, the 
result of, or aggravated by, the service-connected bilateral 
pes planus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).

2.  The scheduler criteria for an evaluation in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5276 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The claimant should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  See also Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

In a pre-adjudication February 2006 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his service connection and 
increased rating claims decided in the decision below.  The 
RO also specified what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to these claims.

The United States Court of Appeals for the Federal Circuit 
issued a recent decision in the appeal of Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).
In that case, the Federal Circuit found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim:  (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes.  Id.

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (those five elements include: Veteran status, existence 
of a disability, connection between the Veteran's service and 
that disability, degree of disability, and effective date 
pertaining to the disability).  In this case, via a March 
2006 letter, VA informed the Veteran of the Dingess elements.

Although the Veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez, supra.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of the increased 
evaluation claim analyzed in the decision below.  The record 
includes service treatment records, extensive post-service VA 
and private examination and treatment records, as well as 
numerous statements and testimony of the Veteran and his 
representative.  Here, in June 2006, VA  specifically 
examined the Veteran for the purpose of determining the 
etiological relationship, if any, between any currently 
present bilateral ankle disorder and the service-connected 
bilateral pes planus.  In June 2009, and pursuant to the 
Board's August 2008 remand directives, the Veteran was 
afforded a VA examination to determine the current severity 
of his bilateral pes planus.  Copies of the June 2006 and 
June 2009 VA examination reports are contained in the claims 
files. 

In sum, the record reflects that facts pertinent to the 
service connection and increased evaluation claims on appeal 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations.  That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
service connection and increased evaluation claims on appeal.

II.  Merits Analysis

1.  Service Connection-Bilateral Ankle Disability

The Veteran maintains that he currently has a bilateral ankle 
disability that is secondary to his service-connected flat 
feet.  The Veteran does not alleges that  service connection 
for this disability is warranted on a direct incurrent basis.  
(Transcript (T.) at page (pg.) 4).  For reasons to be 
discussed in more detail below, the Board finds that the 
preponderance of the evidence is against service connection 
for a bilateral ankle disorder on both a direct and secondary 
basis. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status will not always constitute 
competent medical evidence.  38 C.F.R. § 3.159(a); see 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran's service treatment records note multiple 
complaints of ankle pain, but are entirely negative for any 
entries related to a finding or diagnosis of an underlying 
ankle disorder (diagnoses of pes planus were entered).  
Physical examination on separation from active service noted 
no abnormality of either ankle.  

Voluminous post-service VA and private treatment and 
examination reports, dated from July 1972 to June 2009, do 
not contain any medical evidence demonstrating that the 
Veteran currently has a bilateral ankle disorder.  To this 
end, in June 2006, VA specifically the Veteran for the 
purpose of determining if there is any medical linkage 
between his service-connected pes planus and his claimed 
ankle disorder  After a review of the claims files, to 
include the Veteran's complaints of ankle pain during 
military service, the examiner diagnosed no secondary ankle 
degenerative changes found on examination.  A June 2009 VA 
foot examination report contains a notation that the Veteran 
wore ankle braces, but was absent for any diagnosis of an 
underlying ankle disorder.  

The Board notes the Veteran's long-term chronic complaints of 
ankle pain, but Congress specifically limits an award of 
service connection for a disease or injury in cases where 
such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  There must be 
evidence of an underlying disorder.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999). In light of the absence 
of a currently diagnosed ankle disorder, the preponderance of 
the evidence is against the claim for service connection for 
this disability on either a direct or secondary basis.  See 
38 C.F.R. §§ 3.303, 3.310.  The benefit sought on appeal is 
denied.

2.  Increased Rating Claim-Pes Planus

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999); but see also Hart v. Mansfield, 21 Vet. App. 505 
(2007) (regarding staged ratings in cases where service 
connection had previously been established, such as in the 
current appeal).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2009).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2009).

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2009).

The Veteran maintains that his service-connected bilateral 
pes planus is more severely disabling than that reflected by 
the currently assigned 10 percent rating and that a higher 
rating is warranted.  He maintains that he has bilateral foot 
pain that radiates into his toes and interferes with his 
duties at the United States Postal Service.  For reasons that 
will be discussed in the analysis below, the Board finds that 
the preponderance of the evidence is against an assignment of 
an increased rating in excess of 10 percent for the service-
connected bilateral pes planus. 

The Veteran's bilateral pes planus is currently evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  This Diagnostic Code provides for a 10 percent rating 
when there is moderate disability evidenced by weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo achillis, pain on manipulation and use of the feet, 
either bilaterally or unilaterally.  A 30 percent rating is 
warranted for severe bilateral pes planus manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  
Pronounced bilateral pes planus manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances, warrants a 50 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

In August 2005, VA received the Veteran's claim for increased 
compensation for the service-connected pes planus. 

An October 2005 VA examination report shows that the Veteran 
reported having daily foot pain across the entire plantar 
surface of his feet, which was aggravated by any type of 
standing or weight bearing.  He also noted stiffness, as well 
as swelling at the end of every day.  His past medications 
included Robaxin and Motrin, but he currently used Naprosyn, 
which provided some relief.  The Veteran reported having a 
flare-up of foot pain when he stood or walked.  He indicated 
that he used shoe inserts all the time, but he complained 
that they only increased his pain.  At the time of the 
examination, he wore shoes that were required for his job at 
the United States Postal Service.  The Veteran indicated that 
he could stand for about an hour and a half to two hours, and 
then he would have to sit.  He performed his activities of 
daily living alone and helped with household chores, but 
indicated that he used a riding mower when he cut the grass.  
The Veteran related that he was employed full time.  He 
estimated that he had lost five to six days due to his pes 
planus.  The examiner noted, however, that the Veteran had 
considered doctors' appointments as time lost from his job.

A physical evaluation of the feet in October 2005 was 
positive for somewhat flattened longitudinal arches.  
Palpation of the longitudinal and transverse arches elicited 
complaints of severe pain, but the examiner noted, however, 
that there was not any kind of withdrawal or any kind of 
other expression that indicated severe pain on palpation.  
There was no evidence of edema, instability of weakness of 
the ankle.  The Veteran walked slowly and deliberately and 
used a cane.  There was also no evidence of callosities, 
breakdown, or unusual shoe wear patter.  Skin and vascular 
examination were essentially normal.  The Veteran's posture 
on standing and squatting were normal.  Hammertoes were noted 
on the second, middle, and fourth toe of each foot, but the 
examiner noted the toes could be moved through a full range 
of motion, as could the great and small toes.  The alignment 
of the Achilles tendon was normal, with and without weight 
bearing, and there was no need for correction by 
manipulation.  There also was very mild hallux valgus of 
about 15 degrees toward the small toe bilaterally, which 
could be easily corrected by manipulation with no significant 
pain.  There was no fore- or mid-foot malalignment noted, and 
there was no valgus deformity of the foot.  The examiner 
noted the examination findings did not change with repetitive 
action, and that August 2005 x-rays were interpreted as 
normal.  Also noted was that past x-rays had shown the 
hammertoes and the flat feet, with no other deformities 
noted.  The diagnosis was flat feet with hammertoes, 
bilaterally, with residuals.

VA outpatient records, dated from January 2006 to August 
2008, note the Veteran's complaints of foot cramps and a 
request for an adjustment to his shoe orthotics.  A January 
2006 VA podiatry report reflects that despite some help from 
his [shoe] orthotics, the Veteran still experienced regular 
foot pain.  When seen at a VA outpatient clinic in February 
2006, the Veteran complained of having sore feet.  On a scale 
of one (1) to 10, the Veteran assessed his pain at an eight 
(8).  Examination of the Veteran revealed strength of 4/5 in 
both lower extremities.  The Veteran complained that the 
custom arch supports hurt his feet and that he was unable to 
tolerate them because they were too hard.  

A February 2007 podiatry consult report reflects that the 
Veteran had tried silicone [shoe] inserts without relief.  
The Veteran indicated that he had received relief from 
wrapping his feet with an Ace bandage.  He also reported 
numbness/tingling and burning of the feet.  Examination of 
the feet revealed that pulses, as well as sensation, were 
present.  There was no pinpoint pain.  An August 2007 VA 
outpatient report reflects that the Veteran reported having 
occasional cramping of the feet when he operated a motor 
vehicle.  He related that the various types of functional and 
accommodative insoles that had been issued to him had not 
relieved his foot pan.  Examination of the feet revealed that 
his biomechanical findings had not changed.  His relaxed 
calcaneal stance position was about nine (9) degrees everted 
bilaterally, and there was tenderness along the medial band 
of the plantar fascia bilaterally.  There was moderate hallux 
valgus noted, bilaterally, and the first metatarsal 
phalangeal joint range of motion was normal with no 
significant pain on motion.  X-rays showed minimal 
degenerative changes of foot and ankle and no sign of 
fracture.  Muscle strength was normal and symmetrical 
bilaterally.  The examiner diagnosed flat feet and hallux 
valgus and noted the Veteran's foot cramping was the result 
of misalignment secondary to flat feet.  The examiner also 
noted that any surgical approach would have a very limited 
chance of providing any significant pain relief.

When seen in the VA podiatry clinic in August 2008, the 
Veteran indicated that his toes hurt, especially when he 
walked or stood.  The examining VA nurse practitioner noted 
severe flat feet: pain in bilateral hallux, 1st metatarsal 
head with dorsiflexion, bunion formation, and hallux valgus.  
Pulses were palpable.  Shocker orthotics were ordered.

In June 2009, and pursuant to the Board's August 2008 remand 
directives, the Veteran was afforded a VA examination to 
determine the current severity of his bilateral pes planus.  
At that examination, the Veteran stated that he had pain that 
radiated into both legs and into his toes, which caused them 
to curl and cramp.  He also complained of swelling of the 
Achilles tendon and the 1st metacarpophalangeal joint.  
Physical examination of the left foot revealed no evidence of 
painful motion, swelling, tenderness, or instability.  There 
was tightness of the Achilles tendon.  The examiner noted 
mild hammertoes of the 2nd, 3rd, and 4th, toes bilaterally and 
dark discoloration on the dorsal aspect of the hammertoes at 
the proximal interphalangeal joint but no calluses.  There 
was hallux valgus with 10 degree (15 degree on the right) 
deviation toward the lateral side of the foot.  The examiner 
noted that Achilles alignment was normal both with weight and 
non-weight bearing, and there was no fore- or mid-foot 
malalignment.  Neither was there any pronation.  The 
Veteran's arches (small) were present on non-weight bearing 
but not on weight bearing.  There was no pain on 
manipulation.  The examiner noted the Veteran wore a brace on 
each ankle, but there was no evidence of tenderness to 
palpation at the plantar fascia bilaterally.  No edema was 
noted of either foot, and weight bearing was midline.  Mild 
tenderness of the 1st metatarsophalangeal joint.  There was 
no muscle atrophy of the feet noted.  X-rays showed pes 
planus and bunion deformity with metatarsophalangeal joint 
degenerative joint disease of the right foot, and pes planus 
of the left foot.  The examiner rendered a diagnosis of 
bilateral flat foot, hallux valgus, right greater than left, 
hammertoes of the 2nd, 3rd, and 4th, toes, and degenerative 
joint disease of the 1st metatarsophalangeal joint of the 
right foot.

In light of the above-cited medical evidence, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation in excess of 10 percent for the service-
connected bilateral pes planus.  In reaching the foregoing 
determination, the Board is cognizant of a VA nurse's entry 
of severe flat feet in August 2008.  However, the objective 
findings of the feet found upon clinical examinations 
conducted throughout the duration of the appeal do not 
include any of the criteria of severe pes planus enumerated 
in Diagnostic Code 5276.  In this regard, while the above-
cited VA outpatient and examination reports reflect that the 
Veteran consistently complained of chronic and severe foot 
pain and swelling of the feet and ankles, which he wrapped 
with Ace bandages, these same reports are devoid of any 
objective findings of indication of swelling on use or pain 
on manipulation of the feet---two of the criteria necessary 
for a finding of severe pes planus and, thus, a 30 percent 
rating under Diagnostic Code 5276.  In fact, when examined by 
VA in June 2009, the examiner specifically indicated that 
there was no evidence of pain on manipulation [of the feet] 
or edema.  Consequently, the Board finds that currently 
assigned 10 percent rating adequately reflects the clinically 
established impairment experienced by the service-connected 
bilateral pes planus.  The preponderance of the evidence is 
against a finding of severe bilateral pes planus to warrant 
an increased rating of 30 percent in the current appeal.  
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5276.  

The Board also notes the findings of hammertoes of both feet, 
but the deformity affects only three toes of each foot.  All 
toes must be affected to warrant a rating for hammertoes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5282.  

Finally, despite the Veteran's assertions of chronic severe 
pain and swelling of his feet, clinical examinations are 
devoid of any evidence of swelling on use or pain on 
manipulation [of the feet].  Here, when evaluated by VA in 
June 2009, a physical examination of the Veteran's left foot 
was devoid of any evidence of painful motion, swelling, 
tenderness, or instability.  There was also no pain on 
manipulation of both feet.  (See June 2009 VA examination 
report).  In addition, throughout the duration of the appeal, 
muscle strength of the feet has been shown to be normal and 
symmetrical, bilaterally.  In view of the foregoing clinical 
findings, the Board finds that the preponderance of the 
evidence does not support a higher rating based on functional 
loss due to painful feet.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

III.  Hart Considerations 

Overall, the Board finds that there is no basis for a staged 
rating pursuant to Hart for the service-connected bilateral 
pes planus.  Rather, the symptomatology shown during the 
above-cited VA and outpatient examination reports during the 
pendency of the appeal has been essentially consistent and 
fully contemplated by the assigned 10 percent disability 
rating.

IV.  Extraschedular Considerations

The Veteran's written submissions include a permanent profile 
from his primary VA physician that resulted in a change to 
limited duties at his place of employment.  The Veteran has 
also argued that he had to take an early retirement because 
of his service-connected bilateral flat foot disability.  
This evidence raises the issue of the propriety of a referral 
for extraschedular consideration.  See Barringer v. Peake, 22 
Vet. App. 242 (2008) (Board must discuss whether referral for 
extraschedular consideration is indicated where raised by the 
evidence of record).

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
The Board is precluded from granting an increased rating on 
an extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extraschedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extraschedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extraschedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's disability picture is exceptional.  To do so, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOPGCPREC No. 6-1996 (Aug. 16, 1996) 
(cited at 61 Fed. Reg. 66,749 (1996)), para. 7 (when 
service-connected disability affects employment "in ways not 
contemplated by the rating schedule" § 3.321(b)(1) is 
applicable).

The Board is constrained to find the applicable rating 
criteria reasonably describes the Veteran's bilateral flat 
foot disability level and symptomatology, and they provide 
three tiers of rating for it.  Thus, the Veteran's bilateral 
flat foot disability is not in fact exceptional.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  There is nothing in the 
record to distinguish his case from the cases of numerous 
other Veterans who are subject to the schedular rating 
criteria for the same disability.  As a result, the Board 
finds the currently assigned 10 percent schedular rating has 
already adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the Veteran's service-connected bilateral flat foot 
disability.  See 38 C.F.R. § 4.1.  Therefore, in the absence 
of such factors, the Board finds no basis on which to submit 
the Veteran's case for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).  
ORDER

Entitlement to service connection for a claimed bilateral 
ankle disorder, to include as secondary to service-connected 
flat feet, is denied.

Entitlement to an increased rating for service connected 
bilateral pes planus is denied.



____________________________________________
CAROLE R. KAMMEL 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


